Citation Nr: 1453621	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  10-35 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The appellant had active duty from May 1964 to June 1965.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In June 2014, the appellant attended a Travel Board hearing before the undersigned at the Portland, Oregon RO.  A hearing transcript is of record.

The issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed September 1982 rating decision VA denied entitlement to service connection for a right shoulder disability.

2.  The evidence received since the September 1982 rating decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The September 1982 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.200, 20.1103 (2014).

2.  New and material evidence has been received since the September 1982 rating decision to reopen the claim of entitlement to service connection claim for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decision to reopen the claim for service connection for a right shoulder disability, the Board finds that all notification and development action needed to fairly adjudicate this part of the appeal has been accomplished at this time.

Petition to Reopen

The appellant was denied entitlement to service connection for a right shoulder disability in a September 1982 rating decision.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Since he did not express disagreement with the decision, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.302.  The Board must now determine whether new and material evidence has been received to reopen the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

At the time of the final September 1982 rating decision, the evidence of record did not support a then current right shoulder disability.  Since the appellant's claim to reopen was presented in October 2009, the appellant has submitted evidence from December 2003 showing a diagnosis of right shoulder degenerative joint disease.  

The newly received evidence constitutes new and material evidence sufficient to reopen the claim because it was not previously of record and it demonstrates a previously unestablished fact, i.e., a current disability that raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  In this regard, it must be noted that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is " low ." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Having received new and material evidence, the Board is reopening the previously denied claim of entitlement for service connection for a right shoulder disability.


ORDER

New and material evidence has been received to reopen the claim of entitlement to  service connection for a right shoulder disability.
.


REMAND

Additional evidentiary development is necessary before the claim can be properly adjudicated.  

A review of the record indicates the appellant is in receipt of benefits from the Social Security Administration.  In addition, at his June 2014 hearing, the record indicates the appellant submitted additional evidence pertaining to recent right shoulder surgery.  The evidence was submitted without a waiver of consideration by the Regional Office.  Upon review of the record, it is unclear whether the newly submitted evidence has been associated with the claims file, Virtual VA or VBMS file.  

Furthermore, the appellant was last afforded a VA examination in June 1982.  At the time of examination, his military records were unavailable and he did not have a current disability.  As such, the Board finds a new VA examination is warranted to determine the nature and etiology of any current right shoulder disability.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the appellant identify any pertinent private or VA treatment records that might be outstanding, to include the evidence pertaining to right shoulder surgery which was discussed at the June 2014 hearing, and associate them with the claims file.  Also request and obtain the appellant's complete Social Security records and associate them with the claims file.

If the RO is unable to locate the evidence submitted at the June 2014 hearing, a negative finding should be noted in the record.  If the RO cannot locate any identified government records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the appellant for a VA orthopedic examination by a physician to assess the nature and etiology of any diagnosed right shoulder disability.  The physician must review the claims, Virtual VA, and VBMS files.  The examination report should indicate that these files were reviewed.  Thereafter, as to any diagnosed right shoulder disability, the examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its clinical onset during his period of active duty.

A complete explanation should be provided for all opinions and conclusions, as well as any lay assertions or private medical opinions of record.  

If the examiner concludes that an opinion cannot be offered without resort to mere speculation, the examiner must address whether research in the medical literature might assist him/her in providing the medical opinion requested in this matter, and if so, such research in the medical literature must be conducted.  The examiner must also indicate whether any use of the phrase "without resorting to mere speculation" reflects the limitations of knowledge in the medical community at large as opposed to the limits of his/her knowledge and expertise in particular.  If after the above factors are taken into consideration, the examiner still continues to find that an opinion cannot be offered as to whether any right shoulder disorder is related to service he/she must provide the basis for the conclusion.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the appellant and his representative a supplemental statement of the case and an appropriate period of time for response before returning the matter to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


